
	
		I
		111th CONGRESS
		1st Session
		H. R. 1102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Van Hollen (for
			 himself, Mr. George Miller of
			 California, Ms. Berkley,
			 Mr. Berman,
			 Mr. Bishop of Georgia,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Boucher,
			 Mr. Brady of Pennsylvania,
			 Ms. Corrine Brown of Florida,
			 Mrs. Capps,
			 Mr. Carnahan,
			 Mr. Carney,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mr. Chandler,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Cohen, Mr. Connolly of
			 Virginia, Mr. Conyers,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Mr. Delahunt,
			 Mr. Doyle,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Engel,
			 Mr. Etheridge,
			 Mr. Frank of Massachusetts,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hare, Mr. Higgins, Mr.
			 Hinojosa, Mr. Holt,
			 Mr. Honda,
			 Mr. Kagen,
			 Ms. Kilpatrick of Michigan,
			 Mr. Klein of Florida,
			 Mr. Kucinich,
			 Mr. Larson of Connecticut,
			 Mr. Lewis of Georgia,
			 Mr. Loebsack,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Mrs. McCarthy of New York,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McMahon,
			 Ms. Moore of Wisconsin,
			 Mr. Murphy of Connecticut,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Ortiz,
			 Mr. Pallone,
			 Mr. Polis of Colorado,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Mr. Ross, Mr. Rothman of New Jersey,
			 Ms. Schakowsky,
			 Mr. Scott of Virginia,
			 Mr. Scott of Georgia,
			 Mr. Sestak,
			 Mr. Sires,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Tierney,
			 Mr. Wexler,
			 Mr. Wilson of Ohio,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require full funding of the Elementary and Secondary
		  Education Act of 1965 and the Individuals with Disabilities Education
		  Act.
	
	
		1.Short titleThis Act may be cited as the Keep Our
			 Promise to America’s Children and Teachers Act or the Keep Our
			 PACT Act.
		2.FindingsThe Congress finds as follows:
			(1)Children are our
			 Nation’s future and greatest treasure.
			(2)A
			 high-quality education is the surest way for every child to reach his or her
			 full potential.
			(3)The No Child Left
			 Behind Act represents the most sweeping revision of education policy in a
			 generation.
			(4)Since 2002, part A
			 of title I of the No Child Left Behind Act has been funded at $54,679,000,000
			 below its authorized level.
			(5)The Individuals
			 with Disabilities Education Act guarantees all children with disabilities a
			 first-rate education.
			(6)The Individuals
			 with Disabilities Education Improvement Act committed the Congress to providing
			 40 percent of the national current average per pupil expenditure for special
			 education students.
			(7)Since its
			 reauthorization in 2004, the Individuals with Disabilities Education Act has
			 been funded at $20,271,000,000 below its authorized level.
			(8)A
			 promise made must be a promise kept.
			3.Full Funding of
			 the No Child Left Behind Act of 2001
			(a)FundingThere
			 are appropriated, out of any money in the Treasury not otherwise
			 appropriated—
				(1)for fiscal year
			 2009, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2009 for programs under the Elementary and
			 Secondary Education Act of 1965, as amended by the No Child Left Behind Act of
			 2001, and
					(B)$30,235,088,000 or
			 the full amount authorized to be appropriated for that fiscal year for those
			 programs, whichever is higher;
					(2)for fiscal year
			 2010, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2010 for programs under the Elementary and
			 Secondary Education Act of 1965, as amended by the No Child Left Behind Act of
			 2001, and
					(B)$36,053,055,000 or
			 the full amount authorized to be appropriated for that fiscal year for those
			 programs, whichever is higher;
					(3)for fiscal year
			 2011, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2011 for programs under the Elementary and
			 Secondary Education Act of 1965, as amended by the No Child Left Behind Act of
			 2001, and
					(B)$41,871,022,000 or
			 the full amount authorized to be appropriated for that fiscal year for those
			 programs, whichever is higher;
					(4)for fiscal year
			 2012, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2012 for programs under the Elementary and
			 Secondary Education Act of 1965, as amended by the No Child Left Behind Act of
			 2001, and
					(B)$47,688,988,000 or
			 the full amount authorized to be appropriated for that fiscal year for those
			 programs, whichever is higher;
					(5)for fiscal year
			 2013, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2013 for programs under the Elementary and
			 Secondary Education Act of 1965, as amended by the No Child Left Behind Act of
			 2001, and
					(B)$53,506,955,000 or
			 the full amount authorized to be appropriated for that fiscal year for those
			 programs, whichever is higher; and
					(6)for fiscal year
			 2014, an amount that equals the difference between—
					(A)the amount
			 appropriated for fiscal year 2014 for programs under the Elementary and
			 Secondary Education Act of 1965, as amended by the No Child Left Behind Act of
			 2001, and
					(B)$59,324,922,000 or
			 the full amount authorized to be appropriated for that fiscal year for those
			 programs, whichever is higher.
					(b)Use of
			 fundsFunds appropriated under subsection (a)—
				(1)shall be used to
			 carry out the programs of the Elementary and Secondary Education Act of 1965,
			 as amended by the No Child Left Behind Act of 2001; and
				(2)shall be allocated
			 among such programs in the same ratio as funds otherwise appropriated to carry
			 out such programs.
				4.Mandatory funding
			 of the Individuals with Disabilities Education Act
			(a)In
			 generalSection 611(i) of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1411(i)) is amended to read as follows:
				
					(i)Mandatory
				fundingFor the purpose of carrying out this part, other than
				section 619, there are appropriated, out of any money in the Treasury not
				otherwise appropriated—
						(1)$12,441,723,000
				for fiscal year 2009;
						(2)$14,139,877,000
				for fiscal year 2010;
						(3)$16,069,810,000
				for fiscal year 2011;
						(4)$18,263,157,000
				for fiscal year 2012;
						(5)$20,755,871,000 for
				fiscal year 2013;
						(6)$23,588,812,000
				for fiscal year 2014;
						(7)$26,808,417,000
				for fiscal year 2015;
						(8)$30,467,462,000
				for fiscal year 2016; and
						(9)for fiscal year
				2017 and each subsequent fiscal year—
							(A)the number of
				children with disabilities in the prior school year in the States, outlying
				areas, and freely associated States who received special education and related
				services—
								(i)aged 3 through 5
				if the States, outlying areas, and freely associated States are eligible for a
				grant under section 619; and
								(ii)aged 6 through
				21; multiplied by
								(B)40 percent of the
				average per-pupil expenditure in public elementary schools and secondary
				schools in the United States; adjusted by
							(C)the rate of annual
				change in the sum of—
								(i)85
				percent of such State’s, outlying areas, and freely associated State’s
				population described in subsection
				(d)(3)(A)(i)(II).
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2008.
			5.OffsetThe amounts appropriated by this Act and the
			 amendments made by this Act shall be expended consistent with pay-as-you-go
			 requirements.
		
